DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. Applicant’s arguments will now be addressed:
Applicant argues (Remarks; p. 4 of 6, 4th paragraph) that Oohashi discloses that the movement distance is used for estimating the vehicle position but does not disclose or suggest that the movement distance is used for moving the relative position of landmarks around the vehicle with respect to the vehicle. First, the Examiner would like to point out that in response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., that the movement distance is used for moving the relative position of landmarks around the vehicle with respect to the vehicle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim language states “the target detection sensor configured to detect a relative position between a target present in surroundings of the moving object and the moving object, the self-position estimation circuit configured to store a position where the relative position is moved by a moved of the moving object as target position data”. Nowhere in the claim language does it state moving the relative position of landmarks around the vehicle with respect to the vehicle. Prior art You (You et al., US 2015/0378015 A1) teaches the target detection sensor (sensor unit 10)(Fig. 1; [0031-0032]) configured to detect a relative position between a target present in surroundings of the moving object and the moving object (wherein the imaging can detect a target such as left and right lane types, a pedestrian crossing, etc. such as “there is a pedestrian crossing in from of 20m from the current vehicle”)([0037] and [0062])(wherein the wireless monitor 12 determines the range or distance to an object)([0034]), the self-position estimation circuit (location estimator 40)(Fig. 1; [0053-0054]) configured to store a position where the relative position is moved of the moving object as target position data (wherein the position information is constantly taken while the vehicle is moving so as the vehicle can drive autonomously)([0003] and [0070]). You teaches the self-position estimation circuit (location estimator 40)(Fig. 1; [0053-0054]) configured to store a position where the relative position is moved of the moving object as target position data (wherein the position information is constantly taken while the vehicle is moving so as the vehicle can drive autonomously)([0003] and [0070]). However, You does not explicitly teach “a moved amount” of the moving object. Prior art Oohashi (Oohashi et al., US 2010/0217524 A1) teaches devices, methods, and programs to acquire an estimated vehicle position (Abstract); wherein a position where the relative position is moved by a moved amount of the moving object as target position data (a distance sensor 13 can measure the movement distance of the vehicle, and may detect and count rotations of 
Applicant also argues (Remarks; p. 4 of 6, 5th paragraph) that neither You nor Oohashi discloses or suggests moving the relative position of the landmark by the amount of movement of the vehicle and accumulating the moved relative position, and then estimating the self-position by comparing the accumulated relative position with the map data, as recited in the claims. Again, the Examiner would like to point out that in response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., moving the relative position of the landmark by the amount of movement of the vehicle and accumulating the moved relative position, and then estimating the self-position by comparing the accumulated relative position with the map data) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim states “the target detection sensor configured to detect a relative position between a target present in surroundings of the moving object and the moving object, the self-position estimation circuit configured to store a position where the relative position is moved by a moved amount of the moving object as target position data” and the comparison is done by “comparing 
Applicant also argues (Remarks; page 4 of 6, last paragraph) that in Oohashi, "detecting the amount of movement of a vehicle" is directed to identifying a candidate position of the vehicle by dead reckoning (paragraphs [0084], [0085]), which is merely a precondition for causing a problem to be solved by Oohashi's invention. It does not directly contribute to Oohashi's invention of "reducing incorrect matching and recovering from incorrect matching". Therefore, one skilled in the art would not be motivated to modify You with the teachings of Oohashi to come up with the claimed subject matter. The Examiner respectfully disagrees. Oohashi uses the dead reckoning as well as a cost calculation for each candidate point adds a GPS cost (correction cost) that corresponds to a distance from GPS coordinates to a normal cost according to a normal cost calculation to promptly recover matching to the correct road ([0027]). Thus, only using dead reckoning or only using a cost calculation would make matching to the correct road after passing a narrow angle branching difficult ([0027]). Using dead 
Finally, Applicant argues (Remarks; page 5 of 6, top of the page) that even if one skilled in the art did modify You with Oohashi, the results would not fall within the scope of the claimed subject matter as neither reference discloses at least moving the relative position of the landmark by the amount of movement of the vehicle and accumulating the moved relative position, and then estimating the self-position by comparing the accumulated relative position with the map data, as recited in the claims. As stated above in response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., moving the relative position of the landmark by the amount of movement of the vehicle and accumulating the moved relative position, and then estimating the self-position by comparing the accumulated relative position with the map data) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim states “the target detection sensor configured to detect a relative position between a of the moving object as target position data” and the comparison is done by “comparing the selected target position data with the map information”. Nowhere in the claim language does it state moving the relative position of landmarks around the vehicle with respect to the vehicle or “accumulating” the moved relative position. Prior art You (You et al., US 2015/0378015 A1) teaches the target detection sensor (sensor unit 10)(Fig. 1; [0031-0032]) configured to detect a relative position between a target present in surroundings of the moving object and the moving object (wherein the imaging can detect a target such as left and right lane types, a pedestrian crossing, etc. such as “there is a pedestrian crossing in from of 20m from the current vehicle”)([0037] and [0062])(wherein the wireless monitor 12 determines the range or distance to an object)([0034]), the self-position estimation circuit (location estimator 40)(Fig. 1; [0053-0054]) configured to store a position where the relative position is moved of the moving object as target position data (wherein the position information is constantly taken while the vehicle is moving so as the vehicle can drive autonomously)([0003] and [0070]). You teaches the self-position estimation circuit (location estimator 40)(Fig. 1; [0053-0054]) configured to store a position where the relative position is moved of the moving object as target position data (wherein the position information is constantly taken while the vehicle is moving so as the vehicle can drive autonomously)([0003] and [0070]); and comparing the selected target position data with the map information, thereby estimating the self-position (comparing the 
Claims 1-8 are pending; claim 8 is newly added; and claims 5 and 6 are amended.
Prior art Mori et al., US 2009/0118994 A1 (Mori) has been newly added to teach the newly added claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over You et al., US 2015/0378015 A1 (You) and further in view of Oohashi et al., US 2010/0217524 A1 (Oohashi).
Regarding claim 1, You teaches a self-position estimation (the location estimator is configured to estimate a self-location of the vehicle)(Abstract) method using a target detection sensor (sensor unit 10)(Fig. 1; [0031-0032]) and a self-position estimation circuit (location estimator 40)(Fig. 1; [0053-0054]), the target detection sensor being mounted in a moving object (wherein the various types of sensors are mounted in a vehicle)([0069]), 
the target detection sensor (sensor unit 10)(Fig. 1; [0031-0032]) configured to detect a relative position between a target present in surroundings of the moving object and the moving object (wherein the imaging can detect a target such as left and right lane types, a pedestrian crossing, etc. such as “there is a pedestrian crossing in from of 20m from the current vehicle”)([0037] and [0062])(wherein the wireless monitor 12 determines the range or distance to an object)([0034]), 
the self-position estimation circuit (location estimator 40)(Fig. 1; [0053-0054]) configured to store a position where the relative position is moved of the moving object as target position data (wherein the position information is constantly taken while the vehicle is moving so as the vehicle can drive autonomously)([0003] and [0070]), and to compare the stored target position data (comparing the surrounding images and the distance information acquired by the image photographer 11 and the wireless monitor 12)([0062-0066]) with map information (compared and matched with map data)([0062-0066]) including position information on the target present on a road or around the road (which includes position information of targets on the road, such as lane types, lane colors, lane numbers, speed bump, sign, etc.)([0037] and [0060-0066]), thereby estimating a self-position which is a current position of the moving object (thus, to estimate the self-vehicle location)([0060-0066]), 
the self-position estimation (location estimator 40)(Fig. 1; [0053-0054]) method comprising: 
selecting target position data to be compared with the map information from the stored target position data (selecting the information on the landmark from the different sensors stored in storage 50)(Fig. 1; [0045] and [0061-0066]) on the basis of reliability of the relative position of the target position data with respect to the moving object (selecting information from the camera and the radar when the reliability of the GPS signal is low (i.e. the signal is weak))([0070]); and 
comparing the selected target position data with the map information, thereby estimating the self-position (comparing the selected landmark information with the map data to estimate the self vehicle location)([0060-0066]).
You teaches the self-position estimation circuit (location estimator 40)(Fig. 1; [0053-0054]) configured to store a position where the relative position is moved of the moving object as target position data (wherein the position information is constantly taken while the vehicle is moving so as the vehicle can drive autonomously)([0003] and [0070]). However, You does not explicitly teach “a moved amount” of the moving object.
(Abstract); wherein a position where the relative position is moved by a moved amount of the moving object as target position data (a distance sensor 13 can measure the movement distance of the vehicle, and may detect and count rotations of the wheel or detect and integrate twice an acceleration, for example)([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You to include detecting the movement amount of the vehicle for detecting position data since it contributes to further reducing false matching and helps promptly recover from false matching (Oohashi; [0011]).

Regarding claim 2, Oohashi teaches wherein the reliability is determined such that the reliability is higher (reliability of 5, being the highest)(Fig. 2A; [0045]) as a difference between a distance from the moving object to the target obtained from the relative position and an assumed distance from the moving object to the target is smaller (wherein when the distance becomes smaller, i.e. from within 50 meters to within approximately 5 meters, the reliability increases)(Fig. 2A; [0028] and [0045]).  

Regarding claim 5, You teaches wherein the target position data (selecting the information on the landmark from the different sensors stored in storage 50)(Fig. 1; [0045] and [0061-0066]) having high reliability of the relative position with respect to the moving object is selected (selecting information from the camera and the radar when the reliability of the GPS signal is low (i.e. the signal is weak), thus using higher reliability data)([0070]), when target position data indicating a plurality of parallel traveling lane boundaries is detected (detecting left and right lanes, such as solid lines, which on a road are parallel)(Figs. 3a-3d; [0037]), the plurality of parallel traveling lane boundaries (plurality of lane lines that on a road are parallel)([0037-0038]) specifying a traveling lane on which the moving object travels (specifying which lane the vehicle is currently in; i.e. the current vehicle is driving on a first lane of three lanes)(Figs. 3a-3d; Abstract and [0037-0038]).  

Regarding claim 7, You teaches a self-position estimation (the location estimator is configured to estimate a self-location of the vehicle)(Abstract) device (apparatus for a self localization of vehicle)(Fig. 1; [0030]) comprising: 
a target detection sensor (sensor unit 10)(Fig. 1; [0031-0032]) mounted in a moving object (wherein the various types of sensors are mounted in a vehicle)([0069]), the target detection sensor (sensor unit 10)(Fig. 1; [0031-0032]) configured to detect a relative position between a target present in surroundings of the moving object and the moving object (wherein the imaging can detect a target such as left and right lane types, a pedestrian crossing, etc. such as “there is a pedestrian crossing in from of 20m from the current vehicle”)([0037] and [0062])(wherein the wireless monitor 12 determines the range or distance to an object)([0034]); and 
a self-position estimation circuit (location estimator 40)(Fig. 1; [0053-0054]) configured to store a position where the relative position is moved of the moving object as target position data (wherein the position information is constantly taken while the vehicle is moving so as the vehicle can drive autonomously)([0003] and [0070]), to select target position data to be compared with map information from the stored target position data (selecting the information on the landmark from the different sensors stored in storage 50)(Fig. 1; [0045] and [0061-0066]) on the basis of reliability of the relative position of the target position data with respect to the moving object (selecting information from the camera and the radar when the reliability of the GPS signal is low (i.e. the signal is weak))([0070]), and to compare the selected target position data (comparing the surrounding images and the distance information acquired by the image photographer 11 and the wireless monitor 12)([0062-0066]) with the map information (compared and matched with map data)([0062-0066]) including the position information on the target present on a map (which includes position information of targets on the road, such as lane types, lane colors, lane numbers, speed bump, sign, etc.)([0037] and [0060-0066]), thereby estimating a self-position which is a current position of the moving object (comparing the selected landmark information with the map data to estimate the self vehicle location)([0060-0066]).
(location estimator 40)(Fig. 1; [0053-0054]) configured to store a position where the relative position is moved of the moving object as target position data (wherein the position information is constantly taken while the vehicle is moving so as the vehicle can drive autonomously)([0003] and [0070]). However, You does not explicitly teach “a moved amount” of the moving object.
Oohashi teaches devices, methods, and programs to acquire an estimated vehicle position (Abstract); wherein a position where the relative position is moved by a moved amount of the moving object as target position data (a distance sensor 13 can measure the movement distance of the vehicle, and may detect and count rotations of the wheel or detect and integrate twice an acceleration, for example)([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify You to include detecting the movement amount of the vehicle for detecting position data since it contributes to further reducing false matching and helps promptly recover from false matching (Oohashi; [0011]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over You et al., US 2015/0378015 A1 (You), Oohashi et al., US 2010/0217524 A1 (Oohashi), and further in view of Shimomura et al., US 2016/0121889 A1 (Shimomura).
Regarding claim 3, You teaches selecting information from the camera and the radar when the reliability of the GPS signal is low (i.e. the signal is weak))([0070]). Oohashi teaches varying the reliability based on distance (Fig. 2A; [0028] and [0045]). However, neither explicitly teaches wherein the reliability is determined on the basis of an attribute of the target.  
Shimomura teaches an on-board camera that captures an image of a travel lane ahead of an own vehicle (Abstract); and wherein the reliability is determined on the basis of an attribute of the target (wherein the reliability is set differently based on if the lines are from a parking space or around a pedestrian crossing; i.e. the reliability can be reduced)([0053-0058]).
(Shimomura; [0010]).

Regarding claim 4, Shimomura teaches wherein the reliability is determined on the basis of a time period when the target position data can be continuously detected (determining the reliability of the various sensors, wherein the acquired value reliability level calculating unit 12 sets the acquired value to a higher reliability level, as the period over which the acquired value is continuously acquired increases or the frequency of the acquired value increases. An instantaneous acquired value is very likely to be noise. Therefore, the reliability level thereof is calculated to be relatively low.)([0041]). {YB:00780819.DOCX }International Application Serial No. PCT/JP2016/078428Page 4 of 7 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over You et al., US 2015/0378015 A1 (You), Oohashi et al., US 2010/0217524 A1 (Oohashi), and further in view of Jacobus et al., US 2018/0089616 A1 (Jacobus).
Regarding claim 6, You teaches selecting information from the camera and the radar when the reliability of the GPS signal is low (i.e. the signal is weak))([0070]); wherein the reliability is determined (selecting information from the camera and the radar when the reliability of the GPS signal is low (i.e. the signal is weak), thus using higher reliability data)([0070]) such that the reliability of the relative position of the target position data (selecting the information on the landmark from the different sensors stored in storage 50)(Fig. 1; [0045] and [0061-0066]) indicating the traveling lane (detecting left and right lanes, such as solid lines, which on a road are parallel)(Figs. 3a-3d; [0037]) with respect to the moving object is higher (wherein the reliability using the camera and the radar is higher when the reliability of the GPS signal is low (i.e. the signal is weak))([0070]). Oohashi teaches wherein the reliability is determined such that the reliability of the relative position of the target position data with respect to the moving object is higher (reliability of 5, being the highest)(Fig. 2A; [0045]), and the plurality of the target position data is smaller (wherein when the distance becomes smaller, i.e. from within 50 meters to within approximately 5 meters, the reliability increases)(Fig. 2A; [0028] and [0045]).  However, neither explicitly teaches as an error between a line approximating a plurality of the target position data indicating the traveling lane and the plurality of the target position data is smaller.  
Jacobus teaches an automate material handling truck which operates in a manner which is analogous to most known robotic devices ([0138]); and wherein as an error between a line approximating a plurality of the target position data indicating the traveling lane and the plurality of the target position data is smaller (At each point, the measured position of the truck and its articulations are compared to the points being generated from the motion plan (derived from maps or known endpoint locations for pick-up or drop as well as intermediate points). The difference becomes an error term.)([0139-0140]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include using line approximating to detect an error since it allows for the servo system to bring the actual measure locations successively closer to the plan generate location for smooth effective implementation of motion (Jacobus; [0140-0141]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over You et al., US 2015/0378015 A1 (You), Oohashi et al., US 2010/0217524 A1 (Oohashi), and further in view of Mori et al., US 2009/0118994 A1 (Mori).
Regarding claim 8, You teaches further comprising: selecting the target position data (selecting the information on the landmark from the different sensors stored in storage 50)(Fig. 1; [0045] and [0061-0066]) among the detected target position data (detecting left and right lanes, such as solid lines, which on a road are parallel)(Figs. 3a-3d; [0037]) indicating parallel traveling lane boundaries (plurality of lane lines that on a road are parallel)([0037-0038]) as the target position data (as the landmark data)([0037-008]) to be compared with the map information (comparing the selected landmark information with the map data to estimate the self vehicle location)([0060-0066]). Oohashi teaches devices, methods, and programs to acquire an estimated vehicle position (Abstract).
However, neither explicitly states that the lane boundaries are approximated with “straight lines”.
Mori teaches a lane recognizing device (Abstract); wherein actual lane recognizing means recognizes the actual lane on the basis of both of the first lane information and the second lane information, the information on the lane estimated by the map data and position information can be used as the information indicating the actual lane even if the lane is not appropriately estimated by the image processing ([0016]); and wherein detecting the traveling lanes is approximated with straight lines (searching Hough space for straight line components for determining lane markers)(Fig. 6; [0090-0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include approximated straight lines for indicating lane markers since it increases the accuracy of detecting the actual lane (Mori; [0016]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov